Citation Nr: 9936064	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-49 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from May 1974 to March 1975, 
from November 1990 to April 1991, and from September 1991 to 
April 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for PTSD 
and a personality disorder.  The Board remanded these issues 
to the RO in September 1996 and May 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The medical evidence does not establish that the 
appellant has PTSD.

3.  The appellant carries a diagnosis of mixed personality 
disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 and 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, and 3.304(f) (1999).

2.  The claim for service connection for a personality 
disorder is without legal merit.  38 U.S.C.A. §§ 101, 1521 
(West 1991); 38 C.F.R. § 38 C.F.R. § 3.303(c) (1999); Sabonis 
v. Brown, 6 Vet.App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

The appellant contends that he has PTSD stemming from his 
exposure to traumatic events during service.  He further 
contends that he developed a personality disorder during 
service.  According to his various statements of record, he 
was a member of a "special forces" team which participated 
in "secret" missions in Iraq during the Persian Gulf War.  
He takes credit for the killing of "3,000 to 4,000" enemy 
soldiers for which he was awarded the Combat Infantry Badge, 
the congressional Medal of Honor and several presidential 
commendations.  He further reports 20 years of military 
service which were "blocked out by the government because of 
the gulf war."

Service medical records do reveal that the appellant was 
treated for "possible" PTSD in May 1992.  An examiner noted 
"classic" symptoms of PTSD in November 1992.  A subsequent 
hospitalization in January 1993 revealed diagnoses of 
adjustment disorder with depressed mood, PTSD and rule out 
personality disorder.  An August 1993 emergency psychological 
evaluation, following a suicidal comment, indicated diagnoses 
of combat related PTSD and bipolar disorder.  Thereafter, a 
staff psychiatrist recommended an administrative discharge 
secondary to a personality disorder.  In so doing, it was 
noted that the appellant manifested a "personality disorder, 
not otherwise specified with borderline, narcissistic and 
antisocial features and has what may be classified as 
adjustment disorders secondary to multiple stressors."

Post- service, a June 1994 VA mental disorders examination 
indicated a diagnosis of PTSD.  However, subsequent clinical 
reports based upon hospital observation, diagnostic testing 
and interview, indicated diagnoses which included manic 
bipolar disorder, schizoaffective disorder, mixed personality 
disorder and malingering v. misbehavior v. PTSD.  It was 
noted that the appellant was considered a poor historian with 
a tendency towards exaggeration.  In October 1994, an 
examiner noted that the appellant's behavior and affect 
during the interview did not appear to be congruent with his 
reported PTSD symptoms.  A July 1995 PTSD clinical team 
evaluation, which included diagnostic testing, revealed 
symptomatology which was "inconsistent with his clinical 
presentation" but rather "consistent with previous 
diagnoses of schizoaffective disorder with delusional 
elements and likely times of overt psychosis."  During a 
July 1996 hospitalization, an examiner noted that the 
appellant's report of "flashbacks" referred to alleged in- 
service incidents which were "less than convincing."  
Additionally, his behavior following his most recent 
"flashback" was more akin to a "temper tantrum."  A May 
1999 VA mental disorders examination, conducted with benefit 
of review of the claims folder, indicated a diagnosis of 
bipolar disorder which likely first manifested in service.

II.  Service connection - PTSD

Initially, the Board finds that the appellant has submitted a 
claim which is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has submitted "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, he has undergone VA examinations, and 
his VA clinical records have been associated with the claims 
folder.  An attempt was made to obtain his private clinical 
records, but they are apparently unavailable.  The record 
does not reveal any additional sources of information which 
may be necessary to adjudicate the present claim and, 
accordingly, the Board finds that the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

A claim for PTSD is well grounded where an appellant submits 
(1) medical evidence of a current diagnosis of PTSD; (2) 
evidence, lay or otherwise, of an in- service stressor; and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App 128 
(1997).  As stated above, the appellant has presented a well 
grounded claim as he has submitted a diagnosis of PTSD.  
However, even though he has submitted a well grounded claim, 
eligibility for a PTSD service connection award requires (1) 
medical evidence establishing a clear diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor.  Gaines v. West, 11 Vet.App. 
353, 357 (1998); see also 38 C.F.R. § 3.304(f) (1999).

Upon careful consideration of the above- mentioned evidence, 
to include service medical records, VA clinical records and 
VA medical opinions, the Board finds that the evidence 
preponderates against the appellant's claim for service 
connection for PTSD.  Undoubtedly, service medical records 
and a 1994 VA examination do show diagnoses which included 
PTSD.  However, subsequent clinical records show treatment 
for bipolar disorder which, according to a recent VA opinion, 
was likely first manifested in service.  Of note, the RO 
granted service connection for bipolar disorder in July 1999.  
Significantly, a 1995 PTSD clinical team evaluation, based 
upon interview, diagnostic testing and clinical records, 
found a clinical presentation consistent with a diagnosis of 
schizoaffective disorder and not PTSD.  In summary, there is 
no clear diagnosis of PTSD since 1994.

Based upon the above, the Board finds that the medical 
evidence of record does not establish that the appellant has 
PTSD.  In so concluding, the Board is cognizant of the 
appellant's contentions that he has PTSD stemming from his 
in- service experiences.  His statements, however, are not 
probative to the question as to whether he currently 
manifests PTSD.  This is so because, as a layman, he is not 
considered competent on what is essentially a question 
involving medical diagnosis and etiology.  Grottveitt, 5 
Vet.App. at 93.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).

III.  Service connection - Personality Disorder

The appellant claims that his personality disorder was 
incurred or aggravated during his active service.  As 
indicated above, he carries a diagnosis of mixed personality 
disorder.  Service connection basically means that the 
evidence establishes that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if pre- existing service, was aggravated therein.  
38 C.F.R. § 3.303(a) (1999).  However, a personality disorder 
is not a disease or injury within the meaning of VA laws and 
regulations, and is not the type of disease or injury- 
related defect to which the presumption of soundness can 
apply.  38 C.F.R. § 3.303(c) (1999); Winn v. Brown, 8 
Vet.App. 510, 516 (1996).  

In those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Neither the law nor regulations allow VA or the 
Board to service connect a personality disorder.  As there 
are no grounds upon which to grant the benefit sought on 
appeal, the claim must be denied.

ORDER

Service connection for PTSD is denied.

Service connection for a personality disorder is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

